DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed 05/23/2018.
Claims 1-20 are pending with claims 1, 8, and 15 as independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2018 was filed on the same mailing date of the application on 05/23/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkomar et al. (High-Throughput Classification of Radiographs Using Deep Convolution Neural Networks, pub. 10/11/2016, hereinafter as Rajkomar) in view of Gupta et al. (US 2007/0203863, pub. 08/30/2007, hereinafter as Gupta).

As per claim 1, a method comprising: 
transforming a first plurality of images retrieved from an annotated source image dataset, wherein the transformation is based on one or more image characteristics found in a model's domain; (Rajkomar discloses in [page 1, 2nd col., page 96, 2nd col. page 97, 1st col. And page 99, 2nd col.] “obtained. The images were converted to greyscale 8-bit lossy JPEG format… This model, which we refer to as “color ImageNet,” uses 22 convolutional layers including 9 inception modules and was trained on over 1.2 million color images from the ImageNet Large Scale Visual Recognition Challenge (ILSVRC) 2015 repository [20]…model, we converted all images in the ILSVRC 2015 repository to greyscale and used these to retrain the initial model…This study demonstrates that retraining of pre-existing, more general networks using greyscale images improves performance of classification of features in radiographs.” EX.: color images from ImageNet Repository may be transformed to greyscale images based on features in greyscale images (radiographs)) 
pre-tuning the model using the transformed plurality of images, wherein the model is included in a question-answering (QA) system; (Rajkomar discloses in [page 1, 2nd col., page 96, 2nd col. page 97, 1st col. And page 99, 2nd col.] “The initial model was adapted from the base GoogLeNet convolutional neural network created by Szegedy et al. [19]. This model, which we refer to as “color ImageNet,” uses 22 convolutional layers including 9 inception modules and was trained on over 1.2 million color images from the ImageNet Large Scale Visual Recognition Challenge (ILSVRC) 2015 repository [20]. Since the radiographs of interest are greyscale images, we created two additional models trained on greyscale images.” EX.: by converting the color images to grayscale images using grayscale images radiograph images, the model that was adapted from the base GoogleNet convolution network may be pre-tuned)
training the model using a second plurality of annotated images corresponding to the target domain; (Rajkomar discloses in [page 1, 1st col., page 96, 2nd col. page 97, 1st col. And page 99, 2nd col.] “We then pre-trained a series of deep convolutional networks based on the open-source GoogLeNet with various transformations of the open-source ImageNet (nonradiology) images. These trained networks were then finetuned using the original and augmented radiology images… The source images were manually annotated as frontal or lateral and randomly divided into training, validation, and test sets. Training and validation sets were augmented to over 150,000 images using standard image manipulations. We then pre-trained a series of deep convolutional networks based on the open-source GoogLeNet with various transformations of the open-source ImageNet (nonradiology) images. These trained networks were then finetuned using the original and augmented radiology images.” EX.: the annotated second images may be the grayscale images from the radiograph of interest that may have been utilized to train the model. See fig. 1)
receiving, at the QA system, a selected non-annotated image with image characteristics of the target domain; (Rajkomar discloses in [page 1, 2nd col., page 96, 2nd col. page 97, 2nd] “training. We then applied the network to our separate test set of 377 images and to the 1000-image test set from the publicly available data. We evaluated model speed based on time required to classify the 1377 test images. We also tested the robustness of the network on transformed versions of one frontal and one lateral test image, with modifications of text labels, rotation, obscuring half the image, and cropping.” EX.: the test images may be unannotated as being frontal and/or lateral images) and 
providing, by the QA system, one or more predictions pertaining to the selected non-annotated image based on the trained model; (Rajkomar discloses in [page 1, 2nd col., page 96, 2nd col. page 97, 2nd] “The models returned two complementary predictions for each image: the probability of a frontal image or a lateral image.” EX.: the model may predict the test images with probabilities as being frontal and/or lateral images. See fig. 4)
Rajkomar does not explicitly disclose a question-answering (QA) system. However, Gupta, in an analogous art, discloses in ([0036 and 0061-0063] “ANN trains using both labeled and unlabeled data. This approach is referred to as semi-supervised learning, and is illustrated in FIG. 6. The unlabeled data is applied to a first ANN 630a, referred to as an auxiliary ANN, which generates labeled data from the unlabeled data, thereby learning an underlying predictive or functional structure of the data.” EX.: the AQ system may receive unlabeled image question and the system may predict unlabeled found to be an answer to the question)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rajkomar with the teaching of Gupta because “humanoid robot with access to a variety of sources of knowledge and information, and to enable the autonomous machine to effectively categorize questions to determine which source is most likely to provide the desired answer. Furthermore, this should be accomplished without requiring a substantial number of manually labeled examples and manual coding of question classification rules.” See Gupta background.

As per claims 2, 9 and 16, the rejection of the method of claim 1 is incorporated and further wherein the first plurality of images are color (RGB) images and one of the image characteristics found in the model's domain is grayscale images, and wherein the transforming changes the first plurality of color images to the transformed plurality of grayscale images; (Rajkomar discloses in [page 1, 2nd col., page 96, 2nd col. page 97, 1st col. And page 99, 2nd col.]).

As per claims 3, 10 and 17, the rejection of the method of claim 1 is incorporated and further wherein the first plurality of images are natural color images and wherein the transformed plurality of images are grayscale images; (Rajkomar discloses in [page 1, 2nd col., page 96, 2nd col. page 97, 1st col. And page 99, 2nd col.] “We also created a “subset greyscale ImageNet” model by retraining color ImageNet with a greyscale subset of 100 image classes from five categories in the ILSVRC 2015 repository that we felt were most similar to our images: plants, geologic formations, natural objects, fungi, and random artifacts.”).

As per claims 4, 11 and 18, the rejection of the method of claim 1 is incorporated and further the method comprising: testing the pre-tuning before training the model, wherein the testing includes: receiving, at the QA system, a test image from the source image dataset, wherein the test image has been transformed based on the image characteristics found in the model's domain; providing, by the QA system, one or more predictions pertaining to the test image based on the pre-tuned model; and performing further pre-tuning in response to an incorrect prediction; (Rajkomar discloses in [page 1, 2nd col., page 96, 2nd col. page 97, 1st col. And page 99, 2nd col.] “The effects of pre-training with ImageNet data and finetuning with augmented radiology data are shown in Fig. 2. Pre-training with greyscale ImageNet data (either full or subset) led to higher validation accuracy on chest radiographs compared to the standard models that were trained with color ImageNet data (99.5 vs 93.2, p < 0.001). Further, pre-training with the full-greyscale ImageNet data led to a statistically higher validation accuracy compared to pre-training with the subset-greyscale ImageNet data (99.6 vs 99.3, p < 0.001). Fine-tuning the fully connected layers with the augmented training set produced better validation performance than the non-augmented (95.2 vs 93.4, p < 0.01). When using the augmented training set, validation accuracy was higher when all layers were finetuned compared to when only the fully connected layers were fine-tuned (99.6 vs 95.2, p < 0.001). When limited to the greyscale models, augmentation and fine-tuning of all layers led to better performance than fine-tuning of just the fully connected layers (99.7 vs 99.2, p < 0.001; not shown in figure). We proceeded with the full-greyscale ImageNet model that had all layers fine-tuned with the augmented chest radiograph
images, which had a validation accuracy of 99.73 % (95 % CI 99.67–99.78 %).)

Rajkomar discloses in [page 1, 2nd col., page 96, 2nd col. page 97, 1st col. And page 99, 2nd col.] “This study demonstrates that retraining of pre-existing, more general networks using greyscale images improves performance of classification of features in radiographs”.
Rajkomar does not explicitly disclose incorrect prediction. However, Gupta, in an analogous art, discloses in ([0079-0080] “an output is counted as a misclassification if the correct question category is not in the three highest outputs 652 of the MPNN… The vertical lines 1112 and 1122 of FIG. 11 show the corresponding 95% confidence intervals, and do not overlap, which implies that the difference in misclassification rate is statistically significant.” EX.: the misclassification may be incorrect classification prediction)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rajkomar with the teaching of Gupta because such that the system may be retrained because of misclassification. See Rajkomar (pages 97, 2nd col. and 99, 2nd col.).

As per claims 5, 12 and 19, the rejection of the method of claim 1 is incorporated and further the method comprising: testing the training, wherein the testing includes: receiving, at the QA system, a test image from the target domain; providing, by the QA system, one or more predictions pertaining to the test image based on the trained model; and performing further training in response to an incorrect prediction; (Rajkomar discloses in [page 1, 2nd col., page 96, 2nd col. page 97, 1st col. And page 99, 2nd col.] “The effects of pre-training with ImageNet data and finetuning with augmented radiology data are shown in Fig. 2. Pre-training with greyscale ImageNet data (either full or subset) led to higher validation accuracy on chest radiographs compared to the standard models that were trained with color ImageNet data (99.5 vs 93.2, p < 0.001). Further, pre-training with the full-greyscale ImageNet data led to a statistically higher validation accuracy compared to pre-training with the subset-greyscale ImageNet data (99.6 vs 99.3, p < 0.001). Fine-tuning the fully connected layers with the augmented training set produced better validation performance than the non-augmented (95.2 vs 93.4, p < 0.01). When using the augmented training set, validation accuracy was higher when all layers were finetuned compared to when only the fully connected layers were fine-tuned (99.6 vs 95.2, p < 0.001). When limited to the greyscale models, augmentation and fine-tuning of all layers led to better performance than fine-tuning of just the fully connected layers (99.7 vs 99.2, p < 0.001; not shown in figure). We proceeded with the full-greyscale ImageNet model that had all layers fine-tuned with the augmented chest radiograph
images, which had a validation accuracy of 99.73 % (95 % CI 99.67–99.78 %).)
Rajkomar does not explicitly disclose incorrect prediction. However, Gupta, in an analogous art, discloses in ([0079-0080] “an output is counted as a misclassification if the correct question category is not in the three highest outputs 652 of the MPNN… The vertical lines 1112 and 1122 of FIG. 11 show the corresponding 95% confidence intervals, and do not overlap, which implies that the difference in misclassification rate is statistically significant.” EX.: the misclassification may be incorrect classification prediction)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rajkomar with the teaching of Gupta because such that the system may be retrained because of misclassification. See Rajkomar (pages 97, 2nd col. and 99, 2nd col.).

As per claims 6, 13 and 19, the rejection of the method of claim 1 is incorporated and further wherein the model's domain is a set of grayscale medical images and wherein the source image dataset is a non-medical dataset of natural color images; (Rajkomar discloses in [page 1, 2nd col., page 96, 2nd col. page 97, 1st col. And page 99, 2nd col.] “We then pre-trained a series of deep convolutional networks based on the open-source GoogLeNet with various transformations of the open-source ImageNet (non-radiology) images.”).

As per claims 7 and 14, the rejection of the method of claim 1 is incorporated and further the method comprising: performing further pre-tuning of the model after performance of the model training; (Rajkomar discloses in [page 1, 2nd col., page 96, 2nd col. page 97, 1st col. And page 99, 2nd col.] “This study demonstrates that retraining of pre-existing, more general networks using greyscale images improves performance of classification of features in radiographs…We also created a “subset greyscale ImageNet” model by retraining color ImageNet with a greyscale subset of 100 image classes from five categories in the ILSVRC 2015 repository that we felt were most similar to our images: plants, geologic formations, natural objects, fungi, and random artifacts.”).

As per claim 8, an information handling system comprising: 
one or more processors; a memory coupled to at least one of the processors; a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of: 
transforming a first plurality of images retrieved from an annotated source image dataset, wherein the transformation is based on one or more image characteristics found in a model's domain; (rejected based on rationale used in rejection of claim 1)
pre-tuning the model using the transformed plurality of images, wherein the model is included in a question-answering (QA) system; (rejected based on rationale used in rejection of claim 1)
training the model using a second plurality of annotated images corresponding to the target domain; (rejected based on rationale used in rejection of claim 1) 
receiving, at the QA system, a selected non-annotated image with characteristics of the target domain; (rejected based on rationale used in rejection of claim 1) and 
providing, by the QA system, one or more predictions pertaining to the selected non-annotated image based on the trained model; (rejected based on rationale used in rejection of claim 1).

As per claim 15, a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, (Rajkomar discloses in [page 1, 2nd col., page 96, 2nd col. page 97, 1st col. And page 99, 2nd col.]) causes the information handling system to perform actions comprising: 
transforming a first plurality of images retrieved from an annotated source image dataset, wherein the transformation is based on one or more image characteristics found in a model's domain; (rejected based on rationale used in rejection of claim 1) 
pre-tuning the model using the transformed plurality of images, wherein the model is included in a question-answering (QA) system; (rejected based on rationale used in rejection of claim 1)
training the model using a second plurality of annotated images corresponding to the target domain; receiving, at the QA system, a selected non-annotated image with image characteristics of the target domain; (rejected based on rationale used in rejection of claim 1) and 
providing, by the QA system, one or more predictions pertaining to the selected non-annotated image based on the trained model; (rejected based on rationale used in rejection of claim 1).


Conclusion
This action is NONFINAL.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        05/07/2022

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178